Citation Nr: 1501685	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from August 22, 2008, to November 15, 2010.

REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2013, the Board denied an increased disability rating in excess of 30 percent for PTSD from August 22, 2008 to November 15, 2010; a disability rating in excess of 70 percent for PTSD from November 15, 2010; and entitlement to a compensable disability rating for bilateral hearing loss.  

The Veteran appealed the December 2013 decision, to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) of August 2014, the Court, in an order dated that same month, remanded the part of the Board's December 2013 decision which denied entitlement to a disability rating in excess of 30 percent for PTSD from August 22, 2008 to November 15, 2010, back to the Board for readjudication.  The JMR noted that the Veteran did not intend to pursue a claim for a rating higher than 70 percent for PTSD from November 15, 2010, or a compensable rating for hearing loss disability.  

In September 2014, the RO issued a decision continuing the 70 percent rating for PTSD and denying service connection for Hepatitis C and a total disability evaluation due to individual unemployability (TDIU).  The Veteran has not expressed disagreement with this action.  Accordingly, these matters are not currently before the Board.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

From August 22, 2008 to November 15, 2010, the Veteran's PTSD has been manifested by symptoms such as depression, flashbacks, intrusive memories, avoidance, irritability, hypervigilance, chronic sleep problems, and increased startle response-all resulting in moderate social and occupational impairment; occupational and social impairment with deficiencies in most areas is not shown.


CONCLUSION OF LAW

From August 22, 2008 to November 15, 2010, the criteria for a disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letter, sent in October 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his attorney suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations with respect to the Veteran's claims that occurred in November 2008 and November 2010.  The examinations are adequate in that they provide adequate findings based on a review of the file and an interview and examination of the Veteran.  Complete reasonings are provided for the opinions rendered.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Legal Criteria and Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014). 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

For the period from August 22, 2010, to November 15, 2010, the Veteran's PTSD has been evaluated as 30 percent disabling using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating PTSD using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrant a 100 percent disability rating.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrant a 70 percent disability rating.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrant a 50 percent disability rating.

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events) warrant a 30 percent disability rating.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

A lay person is competent to report observable symptoms they observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In November 2008, the Veteran was afforded a VA examination concerning his PTSD condition.  At the time, the Veteran reported having difficulty with others, trouble keeping a job, and trouble with his wife and family members.  He reported his symptoms affect his daily functioning which result in having trouble with his marriage as well as maintaining a job.  He reported trouble sleeping for seven years where he would wake up in the middle of the night to check the locks and doors.  He reported being on medication to control his symptoms.  His orientation, affect, mood, communication, and concentration were all within normal limits.  There were no reports of panic attacks and no delusional history was revealed.  The examiner did not observe any hallucinations or obsessional rituals.  The examiner found that the Veteran's judgment, abstract thinking, and memory were all within normal limits, with an absence of suicidal or homicidal ideations.  The Veteran reported that he used alcohol once a week.  A GAF score of 60 was assigned.  The examiner noted that the Veteran experienced recurrent recollection of his stressor events, recurrent distressing dreams, persistent avoidance of stimuli, isolative tendencies, feelings of detachment, trouble falling and remaining asleep, irritability, and exaggerated startle response.

The examiner remarked that the Veteran was able to live independently and did not have difficulty in performing activities of daily living.  The Veteran was found to have difficulty in establishing and maintaining effective work, school, and social relationships because he was usually attempting to keep to himself.  The Veteran reported having few friends or close family members.  The examiner described the Veteran's current level of psychiatric impairment as occupational and social impairment with occasional decrease in work efficiency and an intermittent inability to perform occupation tasks.  Although generally, the Veteran was found to be functioning satisfactorily with routine behavior, self-care, and normal conversation.  The examiner based the psychological description of the Veteran, on the exhibited symptoms of depressed mood, anxiety, and chronic sleep impairment. 

In an August 2009 statement, the Veteran's former live-in girlfriend stated that her relationship with the Veteran lasted only 2 months.  She stated that he was always very suspicious of everyone and would constantly argue with her.  One time, she reported he choked her.  She observed that he walked away from two jobs in the course of the two months simply because he did not like someone in the main office.  She also stated that he sold his $79,000 home for $3,000 stating there was something bad in the house.  She noted he did not have any friends and avoided being with people.  She further noted she would at times find him sitting just staring into space.  

On November 15, 2010, VA afforded the Veteran an additional examination concerning PTSD.  The Veteran described symptoms of insomnia, nightmares, temper, anxiety, agitation, hypervigilence, flashbacks, and isolation.  The Veteran stated that these symptoms were severe in nature and continuous.  The Veteran reported that these symptoms affected his total daily functioning.  He reported that he had trouble sleeping and a history of violent behavior.  The Veteran was assigned a GAF of 53.  The Veteran stated the he was divorced and had children that he did not have contact with.  The Veteran reported that he had not worked in 7 years due to a back problem that is unrelated to his current mental disability.  The Veteran reported that he was using alcohol every day with the average intake of half a pint per day of alcoholic beverages.  

The examiner then conducted a mental status examination of the Veteran, at which time his orientation was found to be within normal limits and his appearance and hygiene were appropriate.  His affect was flattened with mood swings, anxiety, depressed mood, and impaired impulse control.  The examiner found that the Veteran's communication and speech were normal but that he displayed impaired attention and focus.  The Veteran reported panic attacks that occurred more than once per week, the examiner found that the Veteran experienced occasional delusions and intermittent hallucinations of hearing other talking, and there were no obsessive rituals or hallucinations.

Regarding the Veteran's thought process, the examiner found that he was able to understand directions and did not appear confused.  His judgment was impaired at times with decisions that he would later regret, his abstract thinking was abnormal, and his memory was impaired in a mild manner with regards to forgetting names, directions, and recent events.  

The examiner found the Veteran's level of psychiatric impairment were psychiatric symptoms that caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking, and mood.  The examiner reported that this finding was appropriate due to the Veteran's difficulty in adapting to stressful circumstances and difficulty maintaining effective family relationships.  

The November 2010 examiner noted a review of the Veteran's medical records, past counseling notes, and prior treatments for mental disabilities.

Upon thorough review of the evidence of record, the Board finds that preponderance of the evidence supports a finding that the Veteran has more nearly approximated reduced reliability and productivity required for a 50 percent rating for the period from August 22, 2008 to November 15, 2010.  In other words, the Board finds that the Veteran's PTSD symptoms warrant a 50 percent rating, but no higher, for the entire timeframe on appeal.  While not meeting all of the criteria for a 50 percent disability rating, the evidence overall, more nearly approximates the disability picture of a 50 percent disability rating.  

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes, however, that the symptoms and manifestations of his PTSD as shown during the November 2008 VA examination and as described by the Veteran's  former girlfriend do not demonstrate a degree of disability that warrants assignment of a rating greater than 50 percent at any point from August 22, 2008 to November 15, 2010.  See 38 C.F.R. § 4.7.  Furthermore, the symptoms and manifestations shown throughout the Veteran's treatment are generally consistent throughout the pendency of the applicable appellate time period.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119. 

In this case, the Veteran's manifestations included depression, flashbacks, nightmares, irritability, intrusive memories, avoidance, sleep impairment, increased startle response, loss of interest, bouts of anger, and difficulty maintaining a job.  However, the Veteran did not exhibit regular suicidal ideation, display obsessional rituals which interfere with routine activities, spatial disorientation, exhibit illogical, obscure, or irrelevant speech, exhibit neglect for personal appearance or hygiene, or near continuous panic attacks.  The Board acknowledges that the Veteran's reported signs and symptoms included significant sleep impairment, depression, and isolation/avoidance due to his symptoms.  The Board notes, however, that the Veteran's symptoms otherwise did not prevent him from functioning independently or, as will be discussed in greater detail below, otherwise result in occupational and social impairment with deficiencies in most areas during the timeframe on appeal.

The Board acknowledges the Veteran's competency as well as his girlfriend's, to report his symptoms, but concludes that the medical evidence of record during the appellate time period that universally finds the Veteran to experience moderate symptoms related to his PTSD of significantly greater probative value.  However, based on the totality of the evidence, to include the VA examination and the statements of record, both from the Veteran and his former girlfriend, the Board finds that the disability picture more nearly approximates that of a 50 percent disability rating.  

The Board notes that when considering the Veteran's overall level of social and occupational impairment, the medical professionals have a presumed greater level of training and expertise in evaluating the severity of PTSD symptoms.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, even when considering the reported symptoms by the Veteran and his former girlfriend, there is no evidence to indicate that his symptoms adversely affected his social and occupational functioning to a significant degree as to warrant an evaluation in excess of 50 percent. 

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (holding that without the examples noted in the rating criteria differentiating a 50 percent rating from a 70 percent rating, evaluation of the psychiatric disability for rating purposes would be extremely ambiguous).  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating should be assigned.  Id.  In this case, while social and occupational impairment were noted, the Board concludes that the Veteran's PTSD symptoms during the appeal period did not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as contemplated by a 70 percent rating prior to November 15, 2010.  Nor did the Veteran exhibit total occupational and social impairment as contemplated for a 100 percent rating.

Additionally, the Veteran's GAF score of 60 assigned at the November 2008 VA examination is commensurate with no more than a 50 percent evaluation. GAF scores ranging from 51 to 60 reflect no more than moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130 (2013) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).

With respect to the Veteran's occupational functioning and impairment, the Board observes that the 2008 VA examiner found that the Veteran's PTSD symptoms cause no more than occasional decrease in work efficiency and intermittent ability to perform occupational tasks.  Indeed, the Veteran reported that he had two jobs since service and in both, his relationship with his boss was good.  This describes no more than moderate impairment.  The Board finds that these statements from the medical professional are more probative as to the issue of occupational impairment due to PTSD symptoms than any lay evidence provided by the Veteran.  Thus, the Veteran's PTSD did not result in marked or substantial occupational impairment during the timeframe on appeal.  As such, although the Veteran may have had some level of occupational impairment due to his PTSD symptoms, the Board finds that based on the Veteran's work history he did not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the 50 percent rating assigned is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board recognizes that the Veteran had self-limited his social activities due to his psychiatric symptoms as reported by the Veteran and his former girlfriend.  He reported that he prefers to be alone and does not have a good relationship with his family.  Although the Veteran has certainly experienced problems due to his PTSD symptoms, such problems are contemplated in the 50 percent rating now assigned.  Moreover, although he may have limited his social interaction he reported at the VA examination that he was in a relationship, although not a good one, and had 6 children with whom he maintained a mixed relationship.  Therefore, he still maintained some social relationship with a partner and his children.  As such, although the Veteran may have had some social impairment due to his PTSD symptoms, the Board finds that based on the lay and medical evidence of record he did not have deficiencies in social functioning as contemplated for a 70 percent rating or total social impairment as contemplated for a 100 percent rating.

The Board acknowledges the November 2010 VA examiner's observation that there have been some major social function changes within the past year, to include isolation, distrust of others, agitation and seldom pursuing pleasure.  However, despite the November 2010 examiner's notation that these symptoms had surfaces within the previous year, it is noted that at the time of the November 2008 VA examination, the Veteran was already noted to exhibit these same symptoms.  The Board has considered these reported symptoms in the assignment of the 50 percent disability rating, but finds that the symptoms are not representative of a disability picture tantamount to a 70 percent disability rating.  

In summary, during the entire timeframe on appeal from August 22, 2008 to November 25, 2010, Veteran did not have the degree of deficiencies in social or occupational functioning as contemplated for a 70 percent rating or total social and occupational impairment as contemplated for a 100 percent rating.  He certainly did have deficiencies in these areas, but the greater weight of evidence demonstrates that it was to a degree no more than contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he did not meet the requirements for an evaluation greater than the a 50 percent schedular rating.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD was inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experienced.  Specifically, the Veteran primarily reported depression, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, hypervigilance, forgetfulness, defensiveness, and increased startle response.  The current 50 percent rating under Diagnostic Code 9411 is specific for such symptomatology.  Thus, the Veteran's schedular rating was adequate to fully compensate him for the disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board observes that the Court has held that a claim for total disability rating based on individual unemployability (TDIU) as due to service connected disabilities is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, entitlement to TDIU was most recently denied by the RO in a rating decision of  September 2014.  Significantly, the Veteran reported at the November 2010 VA examination that his unemployment was due to his back disability and not his PTSD.  Therefore, as the issue of entitlement has recently been adjudicated, it is not before the Board.  


ORDER

For the timeframe from August 22, 2008 to November 15, 2010, a 50 percent rating, but no higher, for PTSD is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


